Citation Nr: 1218910	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-42 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to May 1960.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO denied entitlement to a TDIU.

In April 2011, the Board remanded this matter for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran is service-connected only for asbestosis with restrictive disease, rated 60 percent disabling, effective March 27, 2007.  
2.  The Veteran has a high school education and following service he worked as a pipefitter, a truck driver, and an electrician.  He has been unemployed since 2007.
   
3.  The Veteran's service-connected disability does not preclude him from securing and following all substantially gainful employment consistent with his education and occupational experience. 

CONCLUSION OF LAW

The criteria for a TDIU due to a service-connected disability are not met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in May 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for a TDIU.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the May 2008 letter.  
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified post-service VA treatment records.  The Veteran has not identified and the evidence does not otherwise reflect any relevant post-service private medical treatment.  In addition, he was afforded a VA examination and a medical opinion was obtained pertaining to his claim for a TDIU.  

In its April 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain the Veteran's Social Security Administration (SSA) disability records and afford him a VA examination to obtain a medical opinion pertaining to his claim for a TDIU.  In April 2011, the AOJ contacted SSA and requested all available records pertaining to any claim by the Veteran for disability benefits.  SSA responded that no medical records pertaining to the Veteran existed and that further efforts to obtain such records would be futile.  Records were not available because either the Veteran did not file a claim for disability benefits or no medical records were obtained in conjunction with any such claim.  

In a July 2011 letter, the Veteran was notified that VA had been unable to obtain any SSA disability records, he was asked to submit any such records that were in his possession, and he was notified that a decision on his claim would possibly be made within 10 days if no further information was received.  In response to this letter, the Veteran submitted a letter from SSA dated in August 2011.  This letter stated that he was receiving SSA retirement benefits, that he had never applied for or received SSA disability benefits, and that SSA was not in possession of any medical records.  Thus, VA determined that any further efforts to obtain SSA disability records would be futile.  38 C.F.R. § 3.159(c)(1).

In addition, the Veteran was afforded a VA examination in October 2011 and an opinion was obtained pertaining to his TDIU claim.  Therefore, the AOJ substantially complied with all of the Board's April 2011 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for asbestosis with restrictive disease, rated 60 percent disabling, effective March 27, 2007.  Since his only service-connected disability is rated 60 percent disabling, he meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disability precludes gainful employment for which his education and occupational experience would otherwise qualify him.
 
Medical records dated from March 2007 to January 2009, the Veteran's April 2008 claim (VA Form 21-8940), and an October 2009 letter from the New York State Teamsters Conference Pension and Retirement Fund reflect that the Veteran has a high school education and that following service, he was employed as a pipe fitter, a truck driver, and an electrician.  He last worked full time in 1989 as a truck driver, at which time he earned a yearly salary of $68,000.  He reportedly stopped working full time because of his service-connected lung disease.

The Veteran's information in the VA Vista electronic records system reflected that he was self-employed as an electrician as recently as August 2008 and
VA treatment records dated as recently as January 2009 also indicated part time employment as an electrician.  However, in statements dated in September and November 2008 (VA Form 21-4138), the Veteran's representative reported that he had last worked as the owner of his own business in January 2007, that his son initially owned and ran the business due to the Veteran's lung disease, but that the business eventually closed because his son did not want to take over the business.  State and federal tax returns dated in 2007 confirm that the Veteran was retired and did not receive any income from sources such as wages and salaries.

There are conflicting medical opinions as to whether the Veteran's service-connected lung disease precludes him from securing and following substantially gainful employment.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In letters dated in July 2008 and May 2011, Thomas S. Scanlon, M.D., F.A.C.P. opined that the Veteran was unable to be gainfully employed due to his service-connected lung disease.  There was no further explanation or reasoning provided for these opinions.

In a June 2009 letter, a VA physician also opined that the Veteran was permanently unable to be gainfully employed due to his service-connected lung disease.  No further explanation or reasoning for this opinion was provided.

The physician assistant who conducted the October 2011 VA examination opined that the Veteran had severe restrictions with employability due to breathing problems caused by his service-connected lung disease and that he was unable to fulfill any job involving physical labor because mild activity caused shortness of breath.  However, he would be able to perform sedentary-type employment.  This opinion was based on examination of the Veteran, a review of his medical records and history, and the fact that he would be able to sit for 2 to 3 hours at a time, move his arms at a chest/desk level, answer a phone, and move papers.

The July 2008, June 2009, and May 2011 opinions are of little, if any, probative value because they are not accompanied by any explanations or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The October 2011 opinion, however, was based upon an examination of the Veteran and a review of his medical records and reported history and is accompanied by a rationale that is consistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Id.

Overall, the weight of the evidence is against a finding that the Veteran's service-connected disability prevents him from securing and following all substantially gainful employment consistent with his education and occupational experience.  For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


